Case: 14-50038      Document: 00512889066         Page: 1    Date Filed: 01/05/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50038
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          January 5, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MARC SCHWARTZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:10-CR-2284-2


Before DAVIS, CLEMENT and COSTA, Circuit Judges.
PER CURIAM: *
       Marc Schwartz appeals his conviction for conspiring to engage in
racketeering for which he was sentenced to 96 months of imprisonment and
three years of supervised release and ordered to pay $6,819,723.87 in
restitution. He contends that trial counsel was ineffective for filing deficient
pretrial motions and a deficient sentencing memorandum and for failing to
object to the district court’s denial of the Government’s motion for a downward


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50038     Document: 00512889066     Page: 2   Date Filed: 01/05/2015


                                  No. 14-50038

departure. Pretermitting the timeliness of Schwartz’s notice of appeal, we
decline to review these claims on direct appeal because the record is not
sufficiently developed to determine whether trial counsel was ineffective. See
United States v. Isgar, 739 F.3d 829, 841 (5th Cir.), cert. denied, 135 S. Ct. 123
(2014). This determination is without prejudice to Schwartz’s ability to raise
his claims in a 28 U.S.C. § 2255 proceeding.
      The judgment of the district court is AFFIRMED.




                                        2